PER CURIAM
*512Appellant seeks reversal of a judgment committing her to the Oregon Health Authority for a period not to exceed 180 days. ORS 426.130. Appellant contends that the state failed to prove by clear and convincing evidence that, because of a mental disorder, she is dangerous to others. ORS 426.005(1)(f)(A). The state concedes that the evidence is legally insufficient to support appellant's involuntary commitment and that the judgment should be reversed. We agree, accept the state's concession, and reverse the judgment of commitment.
Reversed.